Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 29, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  141533                                                                                              Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  JOYCE YURSCO, Personal Representative of the                                                                       Justices
  Estate of PEARL BUNZOW, Deceased,
               Plaintiff-Appellee,
  v                                                                SC: 141533
                                                                   COA: 291187
                                                                   Saginaw CC: 06-062602-NH
  K.K. RAVINDRAN, M.D., K.K. RAVINDRAN,
  M.D., P.C., and VALLEY CARDIOLOGY,
                Defendants-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the June 24, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 29, 2011                      _________________________________________
           y0321                                                              Clerk